DETAILED ACTION
This action is responsive to the following communications: the Application filed June 09, 2020, and the information disclosure statement (IDS) filed August 11, 2020 have been entered. This application is a DIV of 15/688,645 filed 08/28/2017.
Claims 2-21 are pending. Claims 2, 9 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roohparvar (US 2004/0168016).
Regarding independent claim 18, Roohparvar teaches a method, comprising: 

identifying a plurality of portions of the memory array based at least in part on the received request ( … Each subsequent data-out element with be valid …); and 
executing a truncated read operation ( … Data from any READ burst may be truncated with a subsequent READ command …) concurrently on the plurality of the portions to set the plurality of the portions in a first state based at least in part on identifying the plurality of the portions (see e.g., para. 0147: … a flash array that is arranged into bank structures … allows concurrent reading and writing on a per bank basis …).
Regarding claim 19, which depends from claim 18, Roohparvar teaches determining the first state of the identified plurality of the portions based at least in part on the identifying the plurality of the portions, wherein executing the truncated read operation is based at least in part on determining the first state of the identified plurality of the portions (see para. 0087, 0147, and so on).
Regarding claim 20, which depends from claim 18, Roohparvar teaches executing the truncated read operation comprises: maintaining the plurality of the portions in the first state based at least in part on determining the first state of the identified plurality of the portions (see para. 0087, 0145-0147, and so on).
Regarding claim 21, which depends from claim 18, Roohparvar teaches selecting the truncated read operation, the truncated read operation being a part of a full read operation, wherein executing the truncated read operation is based at least in part on selecting the truncated read operation (see para. 0087, 0145-0147, and so on).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Baek et al. (US 2010/0046289) in view of Belgal et al. (US 2013/0073786).
Regarding independent claims 2 and 9, Baek et al. teach a method, comprising: 
initiating a reset read command that sets at least one portion of a memory array into a temporary state (see FIG. 2: dot lines and FIG. 5, and accompanying disclosure).
Baek et al. do not explicitly disclose a method applying an increased voltages to word lines partially.
Belgal et al. teach the deficiencies in e.g., FIG. 4B and accompanying disclosure, such as applying (see FIG 4B), to all word lines associated with the at least one portion, a voltage that increases to a first voltage above a threshold voltage of memory cells of the at least one portion (FIG. 4B: WLn) based at least in part on the initiating (e.g., para. 0062: … the first threshold voltage is applied to WLN …);
applying, to at least one gate of at least one select gate device of the at least one portion (WL1- WLi+1), a voltage that increases to a second voltage above a second threshold voltage of the at least one select gate device based at least in part on the 
setting a node of the at least one portion to a third voltage based at least in part on the initiating (see FIG. 4B: GND voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Belgal et al. to the teaching of Baek et al. such that a method of resetting read command of memory, as taught by Baek et al., utilizes applying an increased voltages to word lines partially, as taught by Belgal et al., for the purpose of utilize memories which are partially programmed, thereby achieving area and power saving.
Regarding claims 3 and 10, Baek et al. and Belgal et al., as combined, teach the limitations of claims 2 and 9, respectively.
Baek et al. further teach the reset read command that sets the at least one portion of the memory array into the temporary state comprises: initiating a transition of the at least one portion into the temporary state (see FIG. 5 and accompanying disclosure).
Regarding claims 4 and 11, Baek et al. and Belgal et al., as combined, teach the limitations of claim 2 and 9, respectively.
Belgal et al. further teach the reset read command that sets the at least one portion of the memory array into the temporary state comprises: maintaining the at least one portion in the temporary state (see FIG. 4B and accompanying disclosure, e.g., maintaining one portion while another portion applying increased voltage).

Regarding claims 5 and 14, Baek et al. and Belgal et al., as combined, teach the limitations of claim 2 and 9, respectively.
Belgal et al. further teach the node comprises a source, a drain, a bit line, or a combination thereof (see FIG. 4B, GND).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Belgal et al. for the same purpose of achieving area and power saving.
Regarding claims 6 and 12, Baek et al. and Belgal et al., as combined, teach the limitations of claim 2 and 9, respectively.
Baek et al. further teach decreasing the voltage applied to all word lines associated with the at least one portion from the first voltage to a fourth voltage based at least in part on achieving the first voltage; and decreasing the voltage applied to the at least one gate of the at least one select gate device of the at least one portion from the second voltage to below the second threshold voltage based at least in part on decreasing the voltage applied to all word lines (see e.g., para. 0051). 
Regarding claims 7 and 13, Baek et al. and Belgal et al., as combined, teach the limitations of claim 6 and 12, respectively.
Belgal et al further teach the first voltage is higher than the second voltage; the second voltage is higher than the third voltage; and the third voltage is a ground potential (see para. 0063).


Claims 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Baek et al. (US 2010/0046289) in view of Belgal et al. (US 2013/0073786), further in view of Grunzke (US 2016/0155507).
Regarding claims 16-17, Baek et al. and Belgal et al., as combined, teach the limitations of claim 9.
Baek et al. and Belgal et al. do not explicitly disclose the limitations of claims 16-17.
Grunzke teaches the controller is further operable to cause the apparatus to: identify a set feature and a trim condition associated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Grunzke to the teaching of Baek et al. and Belgal et al., as combined, such that a method of resetting read command of memory, as taught by Baek et al. and Belgal et al., utilizes trim condition, as taught by Grunzke, for the purpose of utilize memories which are trimmed operation, thereby achieving area and power saving.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825